



Exhibit 10.29


OSHKOSH CORPORATION
(a Wisconsin corporation)


2017 Incentive Stock and Awards Plan
                 Stock Option Award             




«Name»
«Participant ID»


Oshkosh Corporation (the “Company”) and you hereby agree as follows:


You have been granted Options to purchase shares of Common Stock of the Company
under the Oshkosh Corporation 2017 Incentive Stock and Awards Plan, as amended
(the “Plan”), with the following terms and conditions:


Grant Date:            «Date»


Type of Options:         Nonqualified


Number of Shares:        «Number»


Exercise Price per Share: $«Grant Price»


Expiration Date: The tenth anniversary of the Grant Date, subject to the Plan.


Vesting Schedule: Your Options will vest over three (3) years, with one-third
(1/3) of your total Options vesting on each of the first three anniversaries of
the Grant Date.


Your Options will become fully vested if you terminate employment as a result of
death, Disability or Retirement.


Manner of Exercise: You may pay the exercise price and any attributable
withholding tax for an Option in one or more of the following forms: (i) using
available funds in your Fidelity Account® to pay the purchase price of the
shares being purchased and any attributable tax; (ii) delivery of shares of
Common Stock (including by attestation) that you own and that have a Fair Market
Value (determined on the date of delivery) equal to the exercise price of the
shares being purchased and any attributable tax; (iii) delivery to the Company
(or its agent) of irrevocable option exercise instructions together with
irrevocable instructions to a broker-dealer to sell a sufficient portion of the
shares of Common Stock issuable upon exercise of this Option and deliver the
sale proceeds directly to the Company (or its agent) to pay for the exercise
price and any attributable tax; (iv) by irrevocable direction to the Company
electing to surrender the right to receive shares of Common Stock otherwise
deliverable to the Participant upon exercise of this Option that have a Fair
Market Value (determined on the date of exercise) equal to the exercise price of
the shares being purchased and any attributable tax; or (v) by any combination
of (i), (ii), (iii) and (iv). Any partial exercise may be for any whole number
of Shares. Any election in respect of withholding must be irrevocable and
submitted in compliance with Company instructions on or before the date as of
which the amount of tax to be withheld is determined.


Tax Withholding: To the extent that the exercise of the Options, or the
occurrence of another event relating to the Options, results in income to you
for federal, state or local income tax purposes, you shall deliver to the
Company (or its agent) at the time the Company is obligated to withhold taxes in
connection with such exercise or other event, as the case may be, such amount as
the Company requires to meet its withholding obligation under applicable tax
laws or regulations. If you fail to do so, the Company has the right and
authority to deduct or withhold from other compensation payable to you,
including any Shares or other amounts payable with respect to the Options, an
amount sufficient to satisfy its withholding obligations.


In each case, instructions, directions or elections in connection with this
Award shall be in a form acceptable to the Company,


This Award is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Options and definitions of
capitalized terms used and not defined in this Award Agreement can be found in
the Plan, a copy of which is attached hereto.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed, and you have executed this Award Agreement by accepting the Award
Agreement electronically online through the Company’s stock plan administrator,
all as of the day and year first above written.


OSHKOSH CORPORATION




By: ___________________________


Accepted:




By: ____________________________





